Title: Account of Bills of Exchange Drawn on John Adams and Henry Laurens, 22 June 1784
From: Barclay, Thomas
To: Adams, John


        
          Paris June 22d. 1784
        
        Account of Bills of Exchange drawn by the Commrs. of Loans in America on Henry Laurence & John Adams Esqrs. at Amsterdam.—
         
          
            1780
            Feby. 25
            In whose favor Charles Harady No. 5 . . . . 1100 . . . . . . . . 
              1.100
          
          
            
            July  6th.
            Joseph Carlton from T Smith 137 Bills of 550 Guilders No. 32 @ 41— 44 @ 61— 65 @ 75 77 @ 79— 82 & 83— 86 @ 103 105 @ 139— 144 @ 152— 167 @ 190 192 & 193 . . . . . say 132 @ 550 Ditto Bills of 824 Guilders 53. No. 31 @ 83 . . . . . Bills of 1100— 28. No. 27 @ 54
            }
            147.072
          
          
            
            Octr. 26th.
            Nat Tracy— 1 @ 22 is 22 Bills of 2494 1 @ 44 is 44 @ 1248 . . .
            }
            109.780
          
          
            1781
            
            
            
            
          
          
            
            Jany 27
            Thos. Lee & J. C. Jones 1 @ 100 is 100 of 550— 1 @ 112 is 112 @ 1100— 1 of 142 2/3 . . . . . . . . . . . . . . . . . .
            }
            178.342 2/3
          
          
            
            June 22
            John Ross 11 @ 29 is 19 of 550 14 @ 30 is 117 of 824— 14 @ 28 is 15 of 1100 . . . . . . . . . . . . . . . . . . . . . . . . . .
            }
             40.958
          
          
            
            
            
              
                
                  550
                  824
                  1100
                  2494
                  1248
                  142 2/3
                
                
                  251
                   70
                   156
                    22
                    44
                  1
                
              
            
            
            477.252 2/3
          
        
        The Vouchers relative to this Account are lodged with me & have been examined—from them it is formed & is conformable in every Part— An Account dated the 22 May has been furnished to the Superintendant of finance which being made before an Opportunity of comparing with the Vouchers offered & differing in several particulars from them. No Regard is to be had whatever to that Account The Principal Errors in it were occasioned, by my not understanding rightly the Manner in which Mr. Adams had stated his Acceptances— This Account agrees with Mr. Adams’s Relation—with the Vouchers in my Hands & may be depended on—
        
          signed Thos. Barclay
        
       